Citation Nr: 1632419	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  11-33 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a temporary total evaluation based on hospital treatment in excess of 21 days for a service-connected condition prior to November 9, 2009 and later than December 31, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO, in relevant part, granted the Veteran's claim and assigned a temporary total evaluation based on hospitalization for service-connected PTSD, effective November 9, 2009 to December 31, 2009.  The Veteran disagreed with the assigned dates and perfected an appeal.

Following the November 2011 Statement of the Case (SOC) addressing the Veteran's claim, the Veteran submitted a Form 9, appealing his claim to the Board and requesting a BVA hearing in Washington, D.C.  See VA Form 9 dated November 29, 2011.  Subsequent to the VA Form 9, the Veteran requested a hearing twice; once, he requested a hearing via video conference; the second time, he requested an in-person hearing in DC.  See Statement in Support of Claim dated September 23, 2014; Correspondence dated April 28, 2015.  The claim was previously remanded to schedule a hearing for Veteran for a Board hearing before a Veteran's Law Judge.  Upon remand, the RO contacted the Veteran in an attempt to clarify whether he still desired a Board hearing.  See Letter dated June 1, 2016.  To date, the Veteran has not responded.  Consequently, the case will proceed as though the request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2015).


FINDINGS OF FACT

1. The Veteran was hospitalized for treatment for PTSD on November 9, 2009, and was discharged from this hospitalization on December 23, 2009.

2. The Veteran was not hospitalized or in need of convalescence after his VA hospitalization from November 9, 2009 to December 23, 2009, for treatment of his service-connected PTSD.



CONCLUSION OF LAW

The criteria for an extension of a temporary total evaluation, assigned from November 9, 2009 to December 31, 2009, for PTSD based on hospital treatment or observation, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.29 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The appeal arises from the Veteran's disagreement with the initial temporary total evaluation assigned following hospitalization for treatment of PTSD in November through December 2009.  Once the temporary total evaluation is granted the claim is substantiated, additional notice is not required.  In any case, the Veteran was sent a proper notice letter for substantiating a claim under 38 C.F.R. § 4.29 in February 2010 followed by a readjudication of the claim. 

The Veteran's service treatment records and VA treatment records have been obtained.  In addition, a request was made to obtain the Veteran's Social Security records.  In a March 2014 letter, it was determined that such records were unavailable.  See Letter from SSA dated March 29, 2014.  Significantly, the records pertaining to the hospitalization at issue have been obtained.  A VA examination is not necessary to decide this claim as the issue turns on when a hospitalization was terminated.  Thus, VA's duty to assist has been met.

Applicable Law and Analysis

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a Department of Veterans Affairs or an approved hospital for a period in excess of 21 days or hospital observation at Department of Veterans Affairs expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29. 

Subject to the provisions of paragraphs (d), (e), and (f) of this section this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29(a).

The assignment of a total disability rating on the basis of hospital treatment or observation will not preclude the assignment of a total disability rating otherwise in order under other provisions of the rating schedule, and consideration will be given to the propriety of such a rating in all instances and to the propriety of its continuance after discharge.  Particular attention, with a view to proper rating under the rating schedule, is to be given to the claims of veterans discharged from hospital, regardless of length of hospitalization, with indications on the final summary of expected confinement to bed or house, or to inability to work with requirement of frequent care of physician or nurse at home.  38 C.F.R. § 4.29(c). 

On these total ratings, the Department of Veterans Affairs regulations governing effective dates for increased benefits will control.  38 C.F.R. § 4.29(d).

Convalescence is defined as the stage of recovery following an attack of disease, a surgical operation, or an injury.  Recovery is defined as the act of regaining or returning toward a normal or healthy state.  Felden v. West, 11 Vet. App. 427, 430 (1998).

The Veteran is currently service connected for PTSD.  The record shows that the Veteran was admitted to a VA Medical Center on November 9, 2009, for treatment regarding the following PTSD symptoms: poor sleep, nightmares, flashbacks, intrusive thoughts, poor attention and concentration, social isolation, hyper vigilance, and impaired social and vocational relationships.  The Veteran was subsequently discharged on December 23, 2009.  The Veteran's discharge diagnosis was chronic PTSD.  At the time of his discharge, the Veteran was noted to have "well improvement in his PTSD symptoms and also his depressive symptoms."  The Veteran was determined not to be homicidal or suicidal, nor did he endorse hallucinations or psychoses.  While the nightmares and flashbacks continued, the Veteran reported that those symptoms were not as severe as before.  

As the record does not show that the Veteran was admitted to the hospital for treatment for his PTSD on November 9, 2009, an effective date prior to November 9, 2009, is not warranted for assignment of the temporary total rating based on hospital treatment for his PTSD.  

Additionally, the evidence does not show that the Veteran required convalescence after his this period of hospitalization.  38 C.F.R. § 4.29 (e).  The January 2010 Discharge Summary, while scheduling the Veteran for a follow up appointment, did not indicate that the Veteran required any type of convalescence.  

Upon review of the evidence of record, the Board finds that the December 31, 2009 is the proper date for termination of the temporary total rating.  Here, the Veteran was discharged on December 23, 2009, after approximately six weeks of treatment.  The termination is properly the last day of the month of hospital discharge.  See 38 C.F.R. § 4.29 (a).  Thus, December 31, 2009 is the proper date for the termination of the temporary total rating and an extension is not warranted.  In addition, an earlier start date for the temporary total rating is not warranted.  The Veteran was admitted to the VAMC for his PTSD on November 9, 2009 and no earlier.  

The Board acknowledges that 38 C.F.R. § 4.30  provides temporary total ratings for convalescence following hospital treatment of a service-connected disability. However, such ratings require that treatment of the service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. Thus, section 4.30 does not apply to the present case.

In sum, the preponderance of the evidence is against the claim for an extension prior to November 9, 2009 or beyond December 31, 2009, of a temporary total rating, pursuant to 38 C.F.R. § 4.29; there is no doubt to be resolved; and the extension of temporary total evaluation under 38 C.F.R. § 4.29 is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An extension prior to November 9, 2009 and beyond December 31, 2009, of a temporary total rating, pursuant to 38 C.F.R. § 4.29, is denied.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


